ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Ronald Swain’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in Swain v. Nicholson, 05-2112, for lack of jurisdiction. Swain has not responded.
Swain sought review by the Court of Appeals for Veterans Claims of a Board of Veterans’ Appeals decision that denied service connection for pes planus, claimed as fallen arches. The Board determined that Swain’s pes planus existed prior to his entry into service and that the evidence did not establish that his pes planus was incurred in, or aggravated by, his period of active service. The Court of Appeals for Veterans Claims affirmed. Swain appeals to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Court of Appeals for Veterans Claims. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determination, or (B) a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
In his informal brief, Swain argues that the Board did not consider all the relevant facts in making its service connection determination. Swain only challenges the factual determinations in his case and the Board’s application of law to the facts of his case. Because Swain fails to raise an issue within our jurisdiction, we must dismiss this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are granted. The appeal is dismissed.
(2) Each side shall bear its own costs.